Exhibit 10.60
FOREST CITY ENTERPRISES, INC.
2005 DEFERRED COMPENSATION PLAN FOR NONEMPLOYEE DIRECTORS
(As Amended and Restated Effective January 1, 2008)
          Forest City Enterprises, Inc. does hereby amend and completely restate
the Forest City Enterprises, Inc. 2005 Deferred Compensation Plan For
Nonemployee Directors on the terms and conditions hereinafter set forth,
effective as of January 1, 2008. The original effective date of the Plan was
January 1, 2005 and the Plan was subsequently amended and restated as of
January 1, 2005. The purpose of the Plan is to provide funds upon Termination of
Service by death, retirement, Disability or otherwise for nonemployee Directors
of Forest City Enterprises, Inc. or their beneficiaries. It is intended that the
Plan will assist in attracting and retaining qualified individuals to serve as
Directors.
ARTICLE I
DEFINITIONS
          For the purposes hereof, the following words and phrases shall have
the meanings set forth below, unless their context clearly requires a different
meaning:
          1. “Account” shall mean the bookkeeping account(s) maintained by the
Committee on behalf of each Participant pursuant to Section 4 of Article II that
is credited with Fees which are deferred by a Participant, and the gains,
losses, interest and other earnings on such amounts as determined in accordance
with Section 4 of Article II.
          2. “Beneficiary” or “Beneficiaries” shall mean the person or persons,
including one or more trusts, designated by a Participant in accordance with the
Plan to receive payment of the remaining balance of the Participant’s Account in
the event of the death of the Participant prior to receipt of the entire amount
credited to the Participant’s Account.
          3. “Board” shall mean the Board of Directors of the Company.
          4. “Change in Control” shall mean that:
     (i) The Company is merged or consolidated or reorganized into or with
another corporation or other legal person, and as a result of such merger,
consolidation or reorganization less than a majority of the combined voting
power of the securities of such corporation or person that are outstanding
immediately following the consummation of such transaction is held in the
aggregate by either (a) the holders of Voting Stock (as hereinafter defined) of
the Company immediately prior to such transaction or (b) Permitted Holders;
     (ii) The Company sells or otherwise transfers all or substantially all of
its assets to any other corporation or other legal person, and as a result of
such sale or transfer less than a majority of the combined voting power of the
securities of such corporation or person that are outstanding immediately
following the consummation of such sale or transfer is held in the aggregate by
either (a) the holders of Voting Stock (as

 



--------------------------------------------------------------------------------



 



hereinafter defined) of the Company immediately prior to such sale or transfer
or (b) Permitted Holders;
     (iii) There is a report filed on Schedule 13D or Schedule 14D-1 (or any
successor schedule, form or report) thereto, each as promulgated pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), disclosing
that any person (as the term “person” is used in Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act) other than a Permitted Holder has become
the beneficial owner (as the term “beneficial owner” is defined under Rule 13d-3
or any successor rule or regulation promulgated under the Exchange Act) of
securities representing 20 percent or more of the combined voting power of the
then-outstanding securities entitled to vote generally in the election of the
Board (the “Voting Stock”);
     (iv) The Company files a report or proxy statement with the Securities and
Exchange Commission pursuant to the Exchange Act disclosing in response to Form
8-K or Schedule 14A (or any successor schedule, form or report or item therein)
that a change in control of the Company has or may have occurred or will or may
occur in the future pursuant to any then-existing contract or transaction, other
than with respect to a Permitted Holder; or
     (v) If during any period of two consecutive years, individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority of the members thereof, unless the election, or
the nomination for election by the Company’s stockholders, of each member of the
Board first elected during such period was approved by a vote of at least
two-thirds of the members of the Board then still in office who were members of
the Board at the beginning of any such period.
Notwithstanding the foregoing provisions of subsection (iii) or (iv) hereof, a
“Change in Control” shall not be deemed to have occurred for purposes of the
Plan, either (1) solely because the Company, a Subsidiary, or any
Company-sponsored employee stock ownership plan or other employee benefit plan
of the Company, files or becomes obligated to file a report or a proxy statement
under or in response to Schedule 13D, Schedule 14D-1, Form 8-K or Schedule 14A
(or any successor schedule, form or report or item therein) under the Exchange
Act, disclosing beneficial ownership by it of shares of Voting Stock, whether in
excess of 20 percent or otherwise, or because the Company reports that a change
in control of the Company has or may have occurred or will or may occur in the
future by reason of such beneficial ownership or (2) solely because of a change
in control of any Subsidiary. Notwithstanding the foregoing provisions of
subsections (i-iv) hereof, if, prior to any event described in subsections
(i-iv) hereof that may be instituted by any person who is not an officer or
director of the Company, or prior to any disclosed proposal that may be
instituted by any person who is not an officer or director of the Company that
could lead to any such event, management proposes any restructuring of the
Company that ultimately leads to an event described in subsections (i-iv) hereof
pursuant to such management proposal, then a “Change in Control” shall not be
deemed to have occurred for purposes of the Plan.
          4A. “Class A Common Shares” shall mean the Class A Common Shares of
the Company, or any security into which such shares may be changed, as
determined by the

2



--------------------------------------------------------------------------------



 



Committee in its sole discretion, (i) in the event of a change in outstanding
Class A Common Shares or in the capital structure of the Company by reason of
any share dividend, share split, reverse share split, recapitalization,
reorganization, merger, consolidation, combination, exchange or other relevant
change in the capitalization of the Company or (ii) in the event of any change
in applicable laws or any change in circumstances which results in or would
result in any substantial dilution or enlargement of the rights of any
Participant in the Plan or which otherwise warrants equitable adjustment because
it interferes with the intended operation of the Plan.
          5. “Code” shall mean the Internal Revenue Code of 1986, as amended.
          6. “Committee” shall mean the Compensation Committee of the Board or
such other Committee as may be authorized by the Board to administer the Plan.
          7. “Company” shall mean Forest City Enterprises, Inc. and its
successors, including, without limitation, the surviving corporation resulting
from any merger or consolidation of Forest City Enterprises, Inc. with any other
corporation or corporations.
          8. “Deferral Election” shall mean the Election Agreement (or portion
thereof) completed by a Participant and filed with the Committee that indicates
the amount of his or her Fees that is or will be deferred under the Plan for a
Year.
          9. “Director” shall mean a member of the Board.
          10. “Disability” shall have the meaning given to such term in the
Company’s Long Term Disability Plan, as amended from time to time.
          11. “Election Agreement” shall mean an agreement in the form that the
Committee may designate from time to time.
          12. “Eligible Director” shall mean a Director who is not an employee
of the Company or any of its Subsidiaries. An Eligible Director shall continue
as such until the earlier of the date he or she (i) ceases to be a Director or
(ii) becomes an employee of the Company or any of its Subsidiaries.
          13. “Election Filing Date” shall mean December 31 of the Year next
preceding the first day of the Year for which Fees would otherwise be earned.
          14. “Fee” or “Fees” shall mean the annual retainer payable to a
Director for his or her services as a member of the Board.
          15. “Key Employee” shall mean a “specified employee” with respect to
the Company (or a controlled group member of the Company) determined pursuant to
procedures adopted by the Company in compliance with Section 409A of the Code.
          16. “Participant” shall mean any Eligible Director who has at any time
made a Deferral Election in accordance with Section 2 of Article II the Plan and
who, in conjunction with his or her Beneficiary, has not received a complete
distribution of the amount credited to his or her Account.

3



--------------------------------------------------------------------------------



 



          17. “Payment Election” shall mean the Election Agreement (or portion
thereof) completed by a Participant and filed with the Committee that indicates
the time of commencement of payment and form of payment of the Participant’s
Fees that are or will be deferred pursuant to a Deferral Election under the
Plan.
          18. “Permitted Holder” shall mean (i) any of Samuel H. Miller, Albert
B. Ratner, Charles A. Ratner, James A. Ratner, Ronald A. Ratner or any spouse of
any of the foregoing, and any trusts for the benefit of any of the foregoing,
(ii) RMS, Limited Partnership and any general partner or limited partner thereof
and any person (other than a creditor) that upon the dissolution or winding up
of RMS, Limited Partnership receives a distribution of capital stock of the
Company, (iii) any group (as defined in Section 13(d) of the Exchange Act) of
two or more persons or entities that are specified in the immediately preceding
clauses (i) and (ii), and (iv) any successive recombination of the persons or
groups that are specified in the immediately preceding clauses (i), (ii) and
(iii).
          19. “Plan” shall mean this deferred compensation plan, which shall be
known as the Forest City Enterprises, Inc. 2005 Deferred Compensation Plan For
Nonemployee Directors.
          20. “Subsidiary” shall mean any corporation, joint venture,
partnership, unincorporated association or other entity in which the Company has
a direct or indirect ownership or other equity interest and directly or
indirectly owns or controls 50 percent or more of the total combined voting or
other decision-making power.
          21. “Termination of Service” shall mean a termination of service with
the Company that constitutes a separation from service within the meaning of
Treasury Regulation Section 1.409A-1(h).
          22. “Unforeseeable Emergency” shall mean a severe financial hardship
to a Participant resulting from (i) an illness or accident of the Participant or
Beneficiary or his or her spouse or dependent (as defined in Section 152(a) of
the Code), (ii) loss of the Participant’s property due to casualty, or
(iii) other similar or extraordinary circumstances arising as a result of events
beyond the control of the Participant.
          23. “Year” shall mean each calendar year, commencing on or after
January 1, 2008.
ARTICLE II
ELECTION TO DEFER
          1. Eligibility and Participation. An Eligible Director may make an
annual Deferral Election with respect to receipt of 50% or 100% of his or her
Fee for any Year in accordance with Section 2 of this Article. An Eligible
Director who makes a Deferral Election must also make a Payment Election with
respect to the amount deferred in accordance with Section 5 of this Article. An
Eligible Director’s entitlement to defer shall cease with respect to the Year
following the Year in which he or she ceases to be an Eligible Director.

4



--------------------------------------------------------------------------------



 



          2. Deferral Elections. All Deferral Elections, once effective, shall
be irrevocable, shall be made on an Election Agreement filed with the Committee
and shall comply with the following requirements:
     (i) The Deferral Election shall specify the amount of Fees that is to be
deferred within the limits under Section 3 of this Article.
     (ii) The Deferral Election shall be made by, and shall be effective as of,
the applicable Election Filing Date. Notwithstanding the foregoing, a Director
who first becomes an Eligible Director during the course of a Year, rather than
as of the first day of such Year, shall make such Deferral Election within
thirty (30) days following the date the Director first becomes an Eligible
Director, and such Deferral Election shall be effective on the date made and
shall be effective only with regard to Fees earned following the filing of the
Election Agreement with the Committee.
          3. Amount Deferred. A Participant shall designate on the Election
Agreement whether 50% or 100% of his or her Fees earned during the Year are to
be deferred.
          4. Accounts; Earnings. Fees that a Participant elects to defer shall
be treated as if they were set aside in an Account on the date the Fees would
otherwise have been paid to the Participant.
     (i) Such Account will be credited with gains, losses, interest and other
earnings based on investment directions made by the Participant, in accordance
with investment deferral crediting options and procedures established by the
Committee, which shall include procedures for prospective investment directions
with respect to Fees that are to be deferred under the Plan. The Committee
specifically retains the right in its sole discretion to change the investment
deferral crediting options and procedures from time to time. Unless otherwise
specified by the Committee, the investments in which a Participant’s Account may
be deemed invested are (a) an interest bearing obligation specified by the
Committee from time to time and (b) Class A Common Shares, and Participants
shall not be permitted to reallocate the deemed investment of their Accounts
between such deemed investment options. Any dividends deemed payable with
respect to Class A Common Shares that are deemed credited to a Participant’s
Account shall be credited to the Participant’s Account and shall be deemed
reinvested in Class A Common Shares.
     (ii) By electing to defer any amount pursuant to the Plan, each Participant
shall thereby acknowledge and agree that the Company is not and shall not be
required to make any investment in connection with the Plan, nor is it required
to follow the Participant’s investment directions in any actual investment it
may make or acquire in connection with the Plan. Any amounts credited to a
Participant’s Account with respect to which a Participant does not provide
investment direction shall be credited with gains, losses, interest and other
earnings as if such amounts were invested in an investment option to be selected
by the Committee in its sole discretion. Each Participant shall be 100% vested
in the entire amount credited to his or her Account at all times.

5



--------------------------------------------------------------------------------



 



          5. Initial Payment Elections. Subject to Sections 5(iii), 5(iv), 6, 7,
8, and 9 of this Article, all Payment Elections shall be irrevocable, shall be
made annually on an Election Agreement filed with the Committee and shall comply
with the following requirements:
     (i) The Payment Election shall contain the Participant’s elections
regarding the time of the commencement of payment of amounts in his or her
Account.
          (a) A Participant may elect to commence payment (1) upon the date on
which he or she incurs a Termination of Service for any reason, including,
without limitation, by reason of death, retirement, or Disability, or (2) with
the Committee’s written approval at the time that the Participant files his or
her Election Agreement with the Committee, in a specified year that begins at
least two years after the date on which the Deferral Election becomes effective.
          (b) Payments made in accordance with the Participant’s election under
Section 5(i)(a)(1) of this Article shall be paid or commence to be paid on the
date of the Termination of Service and payments made in accordance with the
Participant’s election under Section 5(i)(a)(2) of this Article shall be paid or
commence to be paid on June 1 of the specified year.
          (c) Notwithstanding the foregoing provisions of this Section 5(i), in
the event that a Participant elects (with the Committee’s approval as described
in Section 5(i)(a)(2) of this Article) to commence payments in a specified year,
and prior to the date such payment is due to be paid or commence to be paid (as
described in Section 5(i)(b) of this Article) he or she incurs a Termination of
Service, payment of the Participant’s Account shall commence, in the form or
forms elected pursuant to Sections 5(ii) and/or 5(iii) of this Article, on the
date of such Termination of Service.
     (ii) The Deferral Election shall also contain the Participant’s elections
regarding the form of payment of amounts in his or her Account.
          (a) The Participant may elect to receive amounts in his or her Account
in one of the following forms: (1) a single, lump sum payment or (2) a specified
number of quarterly installments over a specified period not exceeding five
(5) years. Distributions shall be made in cash or in Class A Common Shares (with
fractional shares paid in cash), or any combination thereof, as elected by the
Participant, provided, however, that Class A Common Shares shall only be
distributable with respect to that portion of a Participant’s Account that is
deemed invested in such shares at the time of the distribution. In the event
that a Participant’s Account (or a portion thereof) was deemed invested in
Class A Common Shares but the Participant elects payment of such Account (or a
portion thereof) in cash, the value of such Account (or a portion thereof) shall
be based on the fair market value of the Class A Common Shares as of the date
preceding the date the cash payment is scheduled to be paid (or commence to be
paid) under the Plan.
          (b) In the event that all or a portion of a Participant’s Account is
payable in installments the amount of each installment shall be determined as
follows:

  (1)   The value, at the time of the first installment payment, of the portion
of the Participant’s Account payable in

6



--------------------------------------------------------------------------------



 



      installments shall be divided by the number of installment payments that
will be made during the installment period;     (2)   The amount determined
under (1) shall be paid to the Participant on each payment date through the end
of the Year in which the installment payments begin;     (3)   After the end of
the Year described in (2), the value at the end of such Year of the portion of
the Account payable in installments shall be divided by the number of
installment payments then remaining in the installment period;     (4)   The
amount determined under (3) shall be paid to the Participant on each payment
date during the following Year;     (5)   The procedures described in (3) and
(4) shall be followed for any following Year in which installment payments will
be made;     (6)   The portion of the Account subject to such installment
payments that remains unpaid from time to time shall continue to be credited
with gains, losses, interest and other earnings as provided in Section 4(i) of
this Article; and     (7)   The final installment payment shall include an
adjustment for gains, losses, interest and other earnings pursuant to Section
4(i) of this Article during the period between the beginning of the Year in
which the final installment payment is made and the date of such final payment.

     (iii) Except as provided in Section 2(ii) of this Article, the Payment
Election shall be made by, and shall be effective as of, the applicable Election
Filing Date. A Participant may not have more than: (A) two Payment Elections
described in Section 5(i)(a)(2) of this Article in effect at any one time,
(B) three Payment Elections in total in effect at any one time, and (C) two
Payment Elections in effect at any one time that provide for payments in
installments.
     (iv) Notwithstanding the foregoing provisions of this Section 5, if the
Participant is a Key Employee, payment on account of Termination of Service
shall be made or commence on the first business day of the seventh month
following such Termination of Service (or, if earlier, the date of death). In
the event that all or a portion of a Key Employee’s Account is payable in
installments upon a Termination of Service, the total amount of quarterly
installment payments to which such Key Employee would otherwise be entitled
during the period from the date of the Participant’s Termination of Service
through the first day of the seventh month following the date of such
Termination of Service shall also be paid on the first business day of the
seventh month following such Termination of Service (or, if earlier, the date of
death).

7



--------------------------------------------------------------------------------



 



     (v) The payment of a single, lump-sum amount, or the payment of a specified
number of quarterly installments as designated by the Participant in the
Election Agreement, to a Participant (or his or her Beneficiary) pursuant to
this Section 5 shall discharge all obligations of the Company to such
Participant (or his or her Beneficiary) under the Plan.
          6. Subsequent Payment Elections. A Participant may make a subsequent
Payment Election to change the time of the commencement of payment(s) of his or
her Account, the form of payment of his or her Account, or both, with respect to
an amount previously deferred under a Deferral Election if all of the following
requirements are met:
     (i) Such subsequent Payment Election may not take effect until at least
twelve (12) months after the date on which the subsequent Deferral Election is
made;
     (ii) In the case of a subsequent Payment Election related to a distribution
not described in Section 7 or 9 of this Article, the first payment under such
subsequent Payment Election shall in all cases be deferred for a period of not
less than five (5) years from the date such distribution would otherwise have
been made (or, in the case of installment payments, which are treated as a
single payment for purposes of this Section 6, five (5) years from the date the
first installment payment was scheduled to be paid); and
     (iii) Any subsequent Payment Election related to a distribution that is to
be made at a specified time or pursuant to a fixed schedule pursuant to
Section 5 of this Article must be made not less than twelve (12) months prior to
the date the payment was scheduled to be made under the prior Payment Election
(or, in the case of installment payments, which are treated as a single payment
for purposes of this Section 6, twelve (12) months prior to the date the first
installment payment was scheduled to be paid).
          7. Death of a Participant. In the event of the death of a Participant,
the remaining amount of the Participant’s Account shall be paid to the
Beneficiary or Beneficiaries designated in a writing on a form that the
Committee may designate from time to time, (the “Beneficiary Designation”) in
accordance with the Participant’s Payment Election, or in accordance with a
special payment election filed by the Participant with the Committee at the same
time as the Participant’s Payment Election under Section 5 or 6 of this Article
is filed with the Committee that is to be operative and override any other
payment election under the Participant’s Payment Election in the event of the
death of the Participant. Any special payment election filed by a Participant
subsequent to the filing of his or her initial Payment Election under Section 5
of this Article must meet such additional requirements as the Committee
determines are appropriate to avoid the inclusion of the amounts subject to such
special payment election in the gross income of a Participant or Beneficiary
under Section 409A(a)(1) of the Code, including, without limitation, the
requirements under Section 6 of this Article. A Participant’s Beneficiary
Designation may be changed at any time prior to his or her death by the
execution and delivery of a new Beneficiary Designation. The Beneficiary
Designation on file with the Company that bears the latest date at the time of
the Participant’s death shall govern. In the absence of a Beneficiary
Designation or the failure of any Beneficiary to survive the Participant, the
amount of the Participant’s Account shall be paid to the Participant’s estate in
accordance with the elections made on the Participant’s Payment Election. In the
event of the death of the

8



--------------------------------------------------------------------------------



 



Beneficiary or Beneficiaries after the death of a Participant, the amount of the
Participant’s Account shall be paid to the estate of the last surviving
Beneficiary in accordance with the elections made on the Participant’s Payment
Election or special payment election, as applicable.
          8. Small Payments. Notwithstanding the foregoing, if at the time of a
Participant’s Termination of Service the Participant’s Account balance does not
exceed $10,000, such Account shall be automatically paid to such Participant in
a single, lump-sum payment on the date of such Termination of Service; provided,
however, that if the Participant is a Key Employee, payment on account of a
Termination of Service shall occur on the first business day of the seventh
month after such Termination of Service (or, if earlier, the date of death).
          9. Unforeseeable Emergency. Notwithstanding the foregoing, in the
event of an Unforeseeable Emergency and at the request of a Participant,
accelerated payment shall be made to the Participant of all or a part of his or
her Account. Payments of amounts as a result of an Unforeseeable Emergency may
not exceed the amount necessary to satisfy such Unforeseeable Emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution(s), after taking into account the extent to which the hardship is
or may be relieved through reimbursement or compensation by insurance or
otherwise by liquidation of the Participant’s assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship).
Amounts payable under this Section 9 of Article II shall only be payable in
cash, and shall not be payable in Class A Common Shares.
ARTICLE III
ADMINISTRATION
          The Company, through the Committee, shall be responsible for the
general administration of the Plan and for carrying out the provisions hereof.
The Committee shall have all such powers as may be necessary to carry out the
provisions of the Plan, including the power to (i) resolve all questions
relating to eligibility for participation in the Plan and the amount in the
Account of any Participant and all questions pertaining to claims for benefits
and procedures for claim review, (ii) resolve all other questions arising under
the Plan, including any factual questions and questions of construction, and
(iii) take such further action as the Company shall deem advisable in the
administration of the Plan. The actions taken and the decisions made by the
Committee hereunder shall be final and binding upon all interested parties. The
Committee shall provide a procedure for handling claims of Participants or their
Beneficiaries under the Plan. Such procedure shall provide adequate written
notice within a reasonable period of time with respect to the denial of any such
claim as well as a reasonable opportunity for a full and fair review by the
Committee of any such denial. It is intended that the Plan comply with the
provisions of Section 409A of the Code, as enacted by the American Jobs Creation
Act of 2004, so as to prevent the inclusion in gross income of any amounts
deferred hereunder in a taxable year that is prior to the taxable year or years
in which such amounts would otherwise actually be distributed or made available
to Participants or Beneficiaries. This Plan shall be administered in a manner
that effects such intent.

9



--------------------------------------------------------------------------------



 



ARTICLE IV
AMENDMENT AND TERMINATION
          The Company reserves the right to amend or terminate the Plan at any
time by action of the Board, except that no such action shall adversely affect
any Participant or Beneficiary who has an Account, or result in any change in
the timing or manner of payment of the amount of any Account (except as
otherwise permitted under the Plan), without the consent of the Participant or
Beneficiary (provided, however, that this limitation requiring the consent of
Participants or Beneficiaries to certain actions shall not apply to any
amendment that is deemed necessary by the Company to ensure compliance with
Section 409A of the Code) and any termination to the extent, and in the
circumstances described, in Treas. Reg. Section 1.409A-3(j)(4)(ix), or any
successor provision).
ARTICLE V
MISCELLANEOUS
          1. Non-Alienation of Deferred Compensation. No right or interest under
the Plan of any Participant or Beneficiary shall be (i) assignable or
transferable in any manner, (ii) subject to alienation, anticipation, sale,
pledge, encumbrance, attachment, garnishment or other legal process or (iii) in
any manner liable for or subject to the debts or liabilities of the Participant
or Beneficiary. Notwithstanding the foregoing, to the extent permitted by
Section 409A of the Code, the payment of part or all of an interest under this
Plan may be made to an individual other than the Participant or Beneficiary, to
the extent necessary to fulfill a “domestic relations order” as defined in
Section 414(p)(1)(B) of the Code.
          2. Interest of Participant. The obligation of the Company under the
Plan to make payment of amounts reflected in an Account merely constitutes the
unsecured promise of the Company to make payments from its general assets and no
Participant or Beneficiary shall have any interest in, or a lien or prior claim
upon, any property of the Company. Further, no Participant or Beneficiary shall
have any claim whatsoever against any Subsidiary for amounts reflected in an
Account. Nothing in the Plan shall be construed as guaranteeing that an Eligible
Director shall remain a Director. It is the intention of the Company that the
Plan be unfunded for tax purposes. The Company may create a trust to hold funds
to be used in payment of its obligations under the Plan, and may fund such
trust; provided, however, that any funds contained therein shall remain liable
for the claims of the Company’s general creditors. Notwithstanding the above,
upon the earlier to occur of (i) a Change in Control or (ii) a declaration by
the Board that a Change in Control is imminent, the Company shall promptly to
the extent it has not previously done so:
     (a) establish an irrevocable trust, substantially in the form of the Rabbi
Trust attached hereto as Exhibit A (the funds of which shall be subject to the
claims of the Company’s general creditors) to hold funds to be used in payment
of its obligations under the Plan; and
     (b) transfer to the trustee of such trust, to be added to the principal
thereof, an amount equal to (I) the aggregate amount credited to the Accounts of
all of the Participants and Beneficiaries under the Plan, less (II) the balance,
if any, in the trust at such time.

10



--------------------------------------------------------------------------------



 



          3. Claims of Other Persons. The provisions of the Plan shall in no
event be construed as giving any other person, firm or corporation any legal or
equitable right as against the Company or any Subsidiary or the officers,
employees or directors of the Company or any Subsidiary, except any such rights
as are specifically provided for in the Plan or are hereafter created in
accordance with the terms and provisions of the Plan.
          4. Severability. The invalidity and unenforceability of any particular
provision of the Plan shall not affect any other provision hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable provision
were omitted.
          5. Governing Law. The provisions of the Plan shall be governed and
construed in accordance with the laws of the State of Ohio.
          6. Headings; Interpretation.
     (i) Headings in this Plan are inserted for convenience of reference only
and are not to be considered in the construction of the provisions hereof.
     (ii) Any reference in this Plan to Section 409A of the Code will also
include any proposed, temporary or final regulations, or any other guidance,
promulgated with respect to such Section 409A by the U.S. Department of Treasury
or the Internal Revenue Service.
     (iii) For purposes of the Plan, the phrase “permitted by Section 409A of
the Code,” or words or phrases of similar import, shall mean that the event or
circumstance that may occur or exist only if permitted by Section 409A of the
Code would not cause an amount deferred or payable under the Plan to be
includible in the gross income of a Participant or Beneficiary under
Section 409A(a)(1) of the Code.
     EXECUTED at Cleveland, Ohio on May 29, 2008.

            FOREST CITY ENTERPRISES, INC.
      By:   /S/ ANDREW J. PASSEN         Name:   Andrew J. Passen       
Title:   Executive Vice President,
Human Resources     

11